Citation Nr: 0202075	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-09264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUE

Entitlement to service connection for diabetes mellitus.





REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2000 RO decision which denied service 
connection for diabetes mellitus claimed to be due to 
herbicide exposure.  In his substantive appeal, the veteran 
requested a Travel Board hearing, but the Board finds such a 
hearing is unnecessary to grant the requested benefit.


FINDINGS OF FACT

The veteran's active duty included service in Vietnam during 
the Vietnam era, and  since service he has developed Type II 
diabetes mellitus which is presumed to be due to herbicide 
exposure during Vietnam service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service on a presumptive 
basis due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 23,166, 23,169 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for diabetes mellitus 
due to herbicide (e.g., Agent Orange) exposure during his 
service in Vietnam.  Under the circumstances of this case, 
there is no further VA duty with respect to notice and duty 
to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,520, 45,630 (2000) (to be codified as amended 
at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A veteran who service in Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange) if he has one of the 
listed Agent Orange presumptive diseases, unless there is 
affirmative evidence to esablish that he was not exposed to 
such agent during service.  In the case of such a veteran, 
service incurrence for various listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  38 U.S.C.A. § 1116, 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  At the time the RO 
adjudicated the veteran's claim, diabetes was not on the 
Agent Orange list.  However, since then, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes) has been added to the list of Agent Orange 
diseases, effective July 9, 2001, and service incurrence for 
such condition will be presumed for a Vietnam veteran if the 
condition is manifest to a compensable degree at any time 
after service.  Id.; 66 Fed. Reg. 23,166, 23,169 (2001).

The veteran's 1968-1970 active duty included service in 
Vietnam during the Vietnam war.  Recent medical records, 
including VA outpatient records from 1999 and 2000, show he 
has been diagnosed and treated for Type II diabetes mellitus.  
There is no evidence to rebut the presumption that the 
condition was incurred in service due to herbicide exposure 
in Vietnam.  The Board concludes that diabetes mellitus was 
incurred in service on a presumptive basis due to herbicide 
exposure, and service connection is warranted.


ORDER

Service connection for diabetes mellitus is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

